21-01164-dsj    Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37   Memorandum of
                                 Law in Support Pg 1 of 14



KASEN & KASEN, P.C.                                   Hearing Date: August 26, 2021
115 Broadway                                          Hearing Time: 10:00 a.m.
5th Floor
New York, New York 10006
Telephone:     (646) 397-6226
Facsimile:     (646) 786-3611
Michael J. Kasen, Esq.
mkasen@kasenlaw.com
Attorneys for Joshua Niamehr

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                :
                                                :
In re:                                          :
                                                :
ONLINE DIAMONDS INTERNATIONAL                   :     Chapter 7
CORP., d/b/a, Enchanted Diamonds, d/b/a         :
Enchanteddiamonds.com,                          :     Case No. 19-12042-DSJ
                                                :
               Debtor.                          :
                                                :

SALVATORE LAMONICA, solely in his               :
capacity as Chapter 7 Trustee of the Estate     :
of Online Diamonds International Corp.          :
d/b/a Enchanted Diamonds d/b/a                  :
Enchanteddiamonds.com,                          :
                                                :
               Plaintiff,                       :
                                                :
-against-                                       :     Adv. Pro. No. 21-01164-DSJ
                                                :
JOSHUA NIAMEHR,                                 :
                                                :
               Defendant.                       :
                                                :


                            MEMORANDUM OF LAW IN SUPPORT OF
                              MOTION TO DISMISS COMPLAINT



TO:      THE HONORABLE DAVID S. JONES
         UNITED STATES BANKRUPTCY JUDGE
21-01164-dsj     Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37             Memorandum of
                                  Law in Support Pg 2 of 14




               COMES NOW, Joshua Niamehr, by and through his undersigned attorneys,

Kasen & Kasen, P.C. and respectfully submits this Memorandum of Law in Support of his

Motion to Dismiss the Plaintiffs Complaint in the above referenced adversary proceeding with

prejudice, and for such other and further relief as this Court deems just and proper.

                            I.      PRELIMINARY STATEMENT

               Joshua Niamehr (hereinafter, “Niamehr” or the “Defendant”) was the President of

Online Diamonds International Corporation (hereinafter, “Online Diamonds” or the “Debtor”), a

Delaware corporation, and the debtor in the above captioned Chapter 7 case. Online Diamonds

was a seller of diamonds and other fine jewelry and generated most or all of its revenue through

online sales. Online Diamonds got into a business dispute with Rare Caret, Inc., an online

aggregator of diamonds for sale directly to the consumer, which led rapidly and directly to near

elimination of all revenue to the Debtor. As a result of this rapid and sudden elimination of

revenue, the Defendant caused Online Diamonds to file the instant Chapter 7 case, turning over

to the Trustee all books and records of the Debtor and assets of the bankruptcy estate including

several diamonds, ring settings and other precious metals and stones. At the time Online

Diamonds filed for bankruptcy, several orders remained unfulfilled, including orders in which

the diamonds were turned over to the trustee upon the filing of the bankruptcy.

               Niamehr, as the president of Online Diamonds, earned a modest salary and certain

distributions were made to Niamehr to pay down a loan he had made to the Debtor. In exchange

for the modest salary, Online Diamonds received Niamehr’s full time employ, and in exchange

for the partial repayment of loans, Online Diamond’s indebtedness to Niamehr was reduced.




                                                 2
21-01164-dsj     Doc 4-1       Filed 07/12/21 Entered 07/12/21 18:18:37           Memorandum of
                                    Law in Support Pg 3 of 14



                This Complaint seeks to inappropriately classify these payments to Niamehr as

fraudulent transfers under both bankruptcy law and New York Debtor and Creditor Law. This

Complaint also seeks to inappropriately allege that Niamehr breached a duty that he owed to the

Debtor, that Niamehr converted the Debtor’s assets for his personal use and that Niamehr was

unjustly enriched. The Complaint fails to sufficiently plead each and every alleged cause of

action and must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6), made applicable hereto

pursuant to Fed. R. Bank. P. 7012.

                         II.      FACTUAL AND PROCEDURAL HISTORY

                On June 20, 2019, Online Diamonds filed a petition for relief under chapter 7 of

the Bankruptcy Code. Salvatore LaMonica (hereinafter, the “Plaintiff” or the “Trustee”) was

appointed the interim Chapter 7 Trustee of the Debtor’s estate on June 21, 2019 and became the

permanent Chapter 7 Trustee of the Debtor’s estate on July 24, 2019.

                On June 18, 2021, the Trustee brought the instant adversary proceeding against

Niamehr by the filing of a complaint seeking turnover of funds from Niamehr, alleging an

entitlement to such funds due to actual fraudulent transfers under both Bankruptcy and New

York law, constructively fraudulent transfers under both Bankruptcy and New York law, a

breach of duty under Delaware law, conversion, and unjust enrichment (hereinafter, the

“Complaint”).

                                     III.    LEGAL ARGUMENT

       As the United States Supreme Court has repeatedly emphasized in recent years, “only a

complaint that states a plausible claim for relief [will] survive a motion to dismiss.” Ashcroft v.

Iqbal, 129 S.Ct. 1937, 1949-50 (2009). This plausibility standard requires “more than a sheer


                                                 3
21-01164-dsj        Doc 4-1       Filed 07/12/21 Entered 07/12/21 18:18:37                       Memorandum of
                                       Law in Support Pg 4 of 14



possibility that a defendant has acted unlawfully,” and “more than an unadorned, the defendant

unlawfully-harmed me accusation.” Id. At 1949; see also Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (“a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions”).

         A complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Cohen v. Rosicki, Rosicki & Assocs., 897 F.3d 75, 80 (2d Cir.

2018) (citation omitted). A claim to relief is plausible when the factual allegations in a complaint

"allow[] the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Progressive Credit Union v. City of New York, 889 F.3d 40, 48 (2d Cir. 2018) (citation

omitted). "[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Carlin v. Davidson Fink LLP, 852 F.3d 207, 212 (2d Cir.

2017). The plaintiff must plead enough facts to "nudge[] [his] claims across the line from

conceivable to plausible." Bell Atlantic Corp. v. Twombly at 570.

A.            The Trustee has failed to sufficiently allege facts necessary for its First Cause of
Action – Breach of Fiduciary Duty, Good Faith and Care, Delaware Law and DE GCL § 170.

                  Niamehr did not breached his fiduciary duty to the Debtor, nor has the Trustee

sufficiently alleged facts beyond a bare recitation of the elements that would make such a

determination plausible. Additionally, the Trustee misstates the duties owed by Niamehr1, as a

director of the debtor. Under Delaware law, Niamehr, as the former president of the Debtor owed

two overlapping fiduciary duties to the corporation: the duty of care and the duty of loyalty. In re

Tribune Co. Fraudulent Conveyance Litig., 2019 U.S. Dist. LEXIS 10983 *33 (S.D.N.Y. 2019)


1
 The Trustee inaccurately alleges “The Defendant’s fiduciary duties included to act prudently in the operations of
the Debtor’s business, to discharge his actions in good faith, to act in the best interests of the Debtor, and to put
the interests of the Debtor before his own.” Complaint at ¶ 43

                                                          4
21-01164-dsj     Doc 4-1        Filed 07/12/21 Entered 07/12/21 18:18:37           Memorandum of
                                     Law in Support Pg 5 of 14



(citing, In re Walt Disney Co. Derivative Litig., 907 A.2d 693, 745 (Del. Ch. 2005) ("Disney I"),

aff'd, In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 52 (Del. 2006) ("Disney II")).

               “The duty of care requires a corporate director to use that amount of care which

ordinarily careful and prudent directors would use in similar circumstances and consider all

material information reasonably available in making business decisions.” Id. (Internal Citations

omitted).

               “The duty of loyalty requires a corporate director to act in the best interests of the

corporation and to remain free of conflicts when making corporate business decisions.” Id. at 34

(Internal Citations omitted).

               While the Trustee seems to allege that Niamehr owed an additional duty of good

faith, such a duty “is actually a subsidiary element of the duty of loyalty.” Id. (citing Stone v.

Ritter, 911 A.2d 362, 370 (Del. 2006)).

               “Delaware corporate directors' business decisions are ordinarily protected by the

business judgment rule, which presumes that in making a business decision the directors of a

corporation acted on an informed basis, in good faith, and in the honest belief that the action

taken was in the best interests of the company.” Id. at 34-35 (Internal citations and quotations

omitted). The plaintiff must show that "the board's decision [. . .] cannot be attributed to any

rational business purpose." Disney II, 906 A.2d 27, 74 (citation omitted).

               Here, there are no allegations that any decision made by Niamehr was contrary to

all rational business purpose. Further, while the Trustee states, “The Defendant breached his

duties of loyalty, good faith and care by: (1) engaging in self-interested transactions and

authorizing improper expenditures of the Debtor’s funds, and (2) diverting and misappropriating


                                                  5
21-01164-dsj     Doc 4-1      Filed 07/12/21 Entered 07/12/21 18:18:37              Memorandum of
                                   Law in Support Pg 6 of 14



the Customer Deposits” Complaint at ¶ 46, the Trustee fails to allege with any degree of

specificity that any transactions the Debtor engaged were in any way contrary to “any rational

business purpose”. Accepting the allegations as true, for the purposes of this motion, there is no

allegation that transferring $215,000.00 to or for the benefit of the president of a corporation

over the course of two years couldn’t have a rational business purpose nor are there allegations

that the corporation’s decisions on how to use customer deposits were made with no rational

business purpose. It is notable that there is no allegation that the Debtor did not intend to fulfill

the orders it took deposits for and equally notable that several diamonds that were purchased

with those deposits have been turned over by the Trustee to the customers which made those

deposits.

               The allegations contained within the Complaint are insufficient to “ nudge[] [the]

claims across the line from conceivable to plausible” that Niamehr breached his fiduciary duty to

the Debtor and as such this cause of action must be dismissed.

               Additionally, DE GCL § 170, referenced in the complaint is a section of the

General Corporation Law that deals only with the payment of dividends. There are no allegations

that the Debtor paid any dividends to anyone, thus this Motion will not address DE GCL § 170

any further.



B.           The Trustee has failed to sufficiently allege facts related to intent necessary for its
Second and Third Causes of Action – Actual Fraudulent Transfer for the Benefit of an Insider
and Recovery of Same, Bankruptcy Code § 548(a)(1)(A) and NY DCL §§ 276 and 276-a.

               The Trustee has failed to sufficiently allege facts, beyond a bare recitation of the

elements, that any transfer was made with an actual intent to hinder, delay, or defraud any



                                                   6
21-01164-dsj        Doc 4-1        Filed 07/12/21 Entered 07/12/21 18:18:37                        Memorandum of
                                        Law in Support Pg 7 of 14



creditor2, or allege any facts that would make such a determination plausible. Additionally, to

state a claim for actual fraudulent conveyance, a plaintiff must satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b), In re Sharp Int'l Corp., 403 F.3d 43, 56 (2d

Cir. 2005), which requires plaintiff to "state with particularity the circumstances constituting

fraud or mistake," Fed. R. Civ. P. 9(b). While "malice, intent, knowledge, and other conditions of

a person's mind may be alleged generally," id., this "'must not be mistaken for license to base

claims of fraud on speculation and conclusory allegations,'" In re M. Fabrikant & Sons, Inc., 480

B.R. 480, 484 (S.D.N.Y. 2012) (quoting In re Carter-Wallace, Inc., Sec. Litig.., 220 F.3d 36, 39

(2d Cir. 2000)). Accordingly, a complaint alleging an actual fraudulent transfer must "allege

facts that give rise to a strong inference of fraudulent intent." Id.; accord In re Sharp, 403 F.3d at

56. "An inference is strong if it is cogent and at least as compelling as any opposing inference

one could draw from the facts alleged." Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., 797

F.3d 160, 176-77 (2d Cir. 2015) (internal quotation marks omitted). "In determining whether this

strength-of-inference requirement is met," the Court assesses "the complaint in its entirety and

take[s] into account plausible opposing inferences." Loreley, 797 F.3d at 177 (internal quotation

marks omitted).

                  Here, there are no allegations, beyond a bare recitation of the elements of the

cause of action3, let alone allegations with the requisite specificity, that allege actual intent as


2
  While not identical, 11 U.S.C. § 548(a)(1)(A) and NY DCL § 276 both require that a transfer be made with actual
intent to hinder, delay, or defraud a creditor.
“The trustee may avoid any transfer [. . .] that was made [. . .] within 2 years before the date of the filing of the
petition, if the debtor [. . .] made such transfer [. . .] with actual intent to hinder, delay, or defraud any entity to
which the debtor was or became, [. . .] indebted”. 11 U.S.C. § 548(a)(1)(A) (emphasis added).
“Every conveyance made and every obligation incurred with actual intent, as distinguished from intent presumed
in law, to hinder, delay, or defraud either present or future creditors, is fraudulent as to both present and future
creditors.” NY DCL § 267 (emphasis added).
3
  “The Transfers were made with the actual intent to hinder, delay or defraud any entity to which the Debtor was
or became indebted, on or after the date that such Transfers were made.” Complaint at ¶ 54.

                                                            7
21-01164-dsj        Doc 4-1       Filed 07/12/21 Entered 07/12/21 18:18:37                      Memorandum of
                                       Law in Support Pg 8 of 14



required by 11 U.S.C. § 548(a)(1)(A) as well as NY DCL §§ 276 and 276-a, and as such this

cause of action must be dismissed.

C.             The Trustee has failed to sufficiently allege facts related to insolvency and fair
consideration necessary for its Fourth, Fifth, Sixth and Seventh Causes of Action – Constructive
Fraudulent Transfer for the Benefit of an Insider and Recovery of Same, Bankruptcy Code §
548(a)(1)(B), NY DCL §§ 273 - 275.
                  The Trustee has failed to sufficiently allege facts, beyond a bare recitation of the

elements, that the Debtor was insolvent at the time of the complained of transfers or that the

transfers lacked sufficient consideration4.

                  The only allegations contained within the complaint related to insolvency are

“The Debtor was insolvent from December 31, 2016 and through the Petition Date” Complaint at

¶ 26; “At all times relevant, the Debtor was insolvent or rendered severely undercapitalized as a

result of the Transfers” Complaint at ¶ 44; “The Debtor was insolvent when the transfers were

made” Complaint at ¶ 53, 61, 69, 76, 82, and 90.




4
  Insolvency and lack of consideration are required elements of 11 U.S.C. § 548(a)(1)(B), NY DCL § 273, NY DCL §
274, and NY DCL § 275
 “The trustee may avoid any transfer [. . .] that was made or incurred on or within 2 years before the date of the
filing of the petition, if the debtor [. . .] received less than a reasonably equivalent value in exchange for such
transfer [. . .] was insolvent on the date that such transfer was made [. . .] or became insolvent as a result of such
transfer [. . .]; was engaged in business or a transaction, or was about to engage in business or a transaction, for
which any property remaining with the debtor was an unreasonably small capital; intended to incur, or believed
that the debtor would incur, debts that would be beyond the debtor’s ability to pay as such debts matured” 11
U.S.C. § 548(a)(1)(B) (emphasis added).
“Every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent
is fraudulent as to creditors without regard to his actual intent if the conveyance is made or the obligation is
incurred without fair consideration.” NY DCL § 273 (emphasis added).
“Every conveyance made without fair consideration when the person making it is engaged or is about to engage in
a business or transaction for which the property remaining in his hands after the conveyance is an unreasonable
small capital, is fraudulent as to creditors [. . .] without regard to his actual intent.” NY DCL § 274 (emphasis
added).
“Every conveyance made and every obligation incurred without fair consideration when the person making the
conveyance or entering into the obligation intends or believes that he will incur debts beyond his ability to pay as
they mature, is fraudulent as to both present and future creditors.” NY DCL § 275 (emphasis added).

                                                          8
21-01164-dsj       Doc 4-1       Filed 07/12/21 Entered 07/12/21 18:18:37                     Memorandum of
                                      Law in Support Pg 9 of 14



                 No facts are alleged that would render this recitation of an element of 11 U.S.C. §

548(a)(1)(B) and NY DCL §§ 273-275, more likely than not. “For purposes of New York

constructive fraudulent conveyance law, insolvency is analogous to the Bankruptcy Code's

definition, which requires some sort of "balance sheet" test or information provided that the

Court can use to infer that the corporation's liabilities exceeded their assets at the time

the transfers took place.” O’Toole v. Karnani (In re Trinsum Group, Inc.) 460 B.R. 379, 392

(Bankr. S.D.N.Y 2011) (Citing In re Nirvana Restaurant, Inc., 337 B.R. 495, 506 (Bankr.

S.D.N.Y. 2006). No such information allowing a balance sheet test has been presented in the

Complaint.

                 Similarly, the only allegations contained within the complaint relating to the

consideration the Debtor may or may not have received as a result of the complained about

transfers, are simply the repetitive recitation that consideration was insufficient5.

                 This bare recitation is simply not enough. The Trustee fails to make any factual

allegations that fair or adequate consideration was not received by the Debtor in exchange for the

complained of transfers.

                 Because the Trustee fails to sufficiently allege all the elements of a constructively

fraudulent transfer under either the Bankruptcy Code or New York Debtor Creditor Law, the

Fourth, Fifth, Sixth and Seventh Claims for Relief must be dismissed.




5
 “This proceeding is brought to avoid and recover from the Defendant, certain transfers made by the Debtor [. . .],
for no or inadequate consideration.” Complaint at ¶ 1.
“The Debtor did not receive fair consideration or reasonably equivalent value for the Transfers.” Complaint at ¶¶ ,
35, 51, and 60.
“The Debtor received less than reasonably equivalent value in exchange for such Transfers.” Complaint at ¶ 68
“The Transfers were made without fair consideration.” Complaint at ¶¶ 75, 81, 89, and 95.

                                                         9
21-01164-dsj           Doc 4-1       Filed 07/12/21 Entered 07/12/21 18:18:37                         Memorandum of
                                         Law in Support Pg 10 of 14



D.             The Third, Fifth, Sixth, and Seventh Claim’s for Relief must be dismissed
because they rely upon New York Law when Delaware Law is the appropriate state’s law.
                     The Third, Fifth, Sixth and Seventh Claim’s for Relief in the Trustee’s complaint

rely upon New York Statutes in an attempt to recover allegedly fraudulent (both constructively

fraudulent and intentionally fraudulent) transfers for the benefit of the estate6. New York law is

not the appropriate law to be utilized in this case in which the Debtor is a Delaware Corporation,

the alleged transfers are alleged to have taken place both within and without New York State,

and the creditors alleged to have been harmed by the allegedly fraudulent transfers by and large

are located outside of New York State.

                     In determining the choice of law, “a bankruptcy court must apply the choice of

law rules of the forum state.” Geron v. Seyfarth Shaw, LLP (In re Thelen LLP), 736 F.3d 213,

219 (2d Cir. 2013) (internal quotation marks and citations omitted). “Under New York conflicts

principles, "the first step in any case presenting a potential choice of law issue is to determine

whether there is an actual conflict between the laws of the jurisdictions involved." LaMonica v.

Harrah’s Atl. City Operating Co. (In re JVJ Pharm. Inc.), 618 B.R. 408, 417 (Bankr. S.D.N.Y.

2020) (quoting GlobalNet Financial.com, Inc. v. Frank Crystal & Co., 449 F.3d 377, 382 (2d Cir.

2006).

                     Here, there is no question that there are significant and meaningful differences

between New York’s fraudulent conveyance statutes and Delaware’s Fraudulent conveyance

statutes. There are significantly different statutes of limitations and Delaware dos not recognize a

right to avoid a constructively fraudulent transfer by a subsequent creditor. Also, Delaware law




6
    It is of note that in the First Claim for Relief, the Trustee relies upon Delaware state statutes and laws.

                                                             10
21-01164-dsj     Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37              Memorandum of
                                 Law in Support Pg 11 of 14



provides significant defenses to an insider recipient of a transfer that may not exist under New

York law.

       New York applies an "interest analysis" in determining the choice of law for tort

claims. See Schultz v. Boy Scouts of Am., Inc., 65 N.Y.2d 189, 197 (N.Y. 1985) (noting that the

"[i]nterest analysis [is] the relevant analytical approach to choice of law in tort actions in New

York."). Under that analysis, "the law of the jurisdiction having the greatest interest in the

litigation will be applied[.]" Kalb, Voorhis & Co. v. Am. Fin. Corp. , 8 F.3d 130, 132 (2d Cir.

1993) (quoting Intercontinental Planning, Ltd. v. Daystrom, Inc., 24 N.Y.2d 372, (N.Y.

1969)). The factors relevant to such an analysis "are the nature of the legal issue in conflict, the

policy or purpose supporting the provision in conflict, and an examination of the contacts of the

competing jurisdictions to determine which jurisdiction has the greatest concern with the specific

issue in question." Advanced Portfolio Techs., Inc. v. Advanced Portfolio Techs. Ltd., 1999 U.S.

Dist. LEXIS 1265 (S.D.N.Y. Feb. 8, 1999) (citation omitted).

       Here, the Debtor is a Delaware Corporation that “operated an online jewelry company”

Complaint at ¶ 20, the allegedly harmed creditors are spread throughout 27 states, the District of

Columbia, and four international countries with the vast majority being located outside of New

York. The Trustee has not alleged any information sufficient to determine where the transfers

took place. The Trustee has alleged no facts that indicate that New York Statutes should be

applied rather than Delaware Statutes or Statutes of any of the other 25 states, the District of

Columbia or Hong Kong, India, Canada or Ireland. Without any factual allegation indicating

why New York Law should apply, and the only allegations related to location being the Debtor’s

state of incorporation (Delaware), Delaware statutes should apply rather than New York’s and as

such, the Claim’s for Relief based on New York Debtor and Creditor Law must be dismissed.


                                                 11
21-01164-dsj     Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37               Memorandum of
                                 Law in Support Pg 12 of 14



E.            The Trustee has failed to sufficiently allege facts necessary for its Eighth Cause of
Action – Unjust Enrichment.
               In the Eighth Cause of Action, the Trustee, relying on the same underlying facts

that the Trustee allege constitute wrongful acts under Delaware and New York law, asserts “the

Trustee is entitled to the entry of a judgment against the Defendant in an amount as yet

undetermined, equal to any and all sums paid for the benefit of, or received by, the Defendant,

which amount is, in no event, less than $215,000.00” under a theory of ‘Unjust Enrichment”.

               "To prevail on a claim for unjust enrichment in New York, a plaintiff must

establish (1) that the defendant benefitted; (2) at the plaintiff's expense; and (3) that equity and

good conscience require restitution." Beth Israel Med Ctr. v. Horizon Blue Cross & Blue Shield

of N.J., Inc., 448 F.3d 573, 586 (2d Cir. 2006). New York law does not allow claims for unjust

enrichment to serve as "catchall cause[s] of action to be used when others fail." Corsello v.

Verizon N.Y, Inc., 18 N.Y.3d 777, 790 (2012). An unjust enrichment claim cannot survive a

motion to dismiss where the plaintiff "fail[s] to explain how [it] is not merely duplicative of [his]

other causes of action." Nelson v. MillerCoors, LLC, 246 F. Supp. 3d 666, 679 (E.D.N.Y. 2017).

               Here, the Trustee’s inclusion of the Eigth Cause of Action, one for unjust

enrichment, is an improper attempt to include a catchall cause of action that is in every way

duplicative of the Complaint’s preceding 7 causes of actions and as such must be dismissed

pursuant to Rule 12(b)(6).

F.           The Trustee has failed to sufficiently allege facts necessary for its Ninth Cause of
Action – Conversion.

               In New York, conversion "is the unauthorized 'exercise of dominion over or

interference with' a specific identifiable piece of property in defiance of the owner's rights." Petty

v. Barnes, 70 A.D.3d 661, 662, 894 N.Y.S.2d 85, 87 (2010); see also LoPresti v. Terwilliger, 126

                                                  12
21-01164-dsj     Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37               Memorandum of
                                 Law in Support Pg 13 of 14



F.3d 34, 41 (2d Cir. 1997) ("Conversion occurs when a defendant exercises unauthorized

dominion over personal property in interference with a plaintiff's legal title or superior right of

possession." (citing Rolls-Royce Motor Cars, Inc. v. Schudroff, 929 F. Supp. 117, 124 (S.D.N.Y.

1996))); Louros v. Cyr, 175 F. Supp. 2d 497, 515 (S.D.N.Y. 2001) (explaining that conversion

"is the unauthorized exercise of dominion or control over property by one who is not the owner

of the property which interferes with and is in defiance of a superior possessory right of another

in the property" (citation omitted)).

               To state a claim for conversion, a plaintiff must plead, that: (1) the property

subject to conversion is a specific identifiable thing; (2) plaintiff had ownership, possession or

control over the property before its conversion; and (3) defendant exercised an unauthorized

dominion over the thing in question, to the alteration of its condition or to the exclusion of the

plaintiff's rights. See Kirschner v. Bennett, 648 F.Supp.2d 525, 540 (S.D.N.Y. 2009) (quotation

marks and citation omitted); see also Channel Marine Sales, Inc. v. City of New York, 75

A.D.3d 600, 601, 903 N.Y.S.2d 922, 923 (2010) (explaining that to establish a cause of action to

recover damages for conversion, a plaintiff "must show legal ownership or an immediate

superior right of possession to a specific identifiable thing and must show that the defendant

exercised an unauthorized dominion . . . to the exclusion of the plaintiff's rights" (quoting

Messiah's Covenant Cmty. Church v. Weinbaum, 74 A.D.3d 916, 919, 905 N.Y.S.2d 209, 212

(2010))).

               Here, it is obvious that the Trustee has failed to plead conversion sufficiently.

Specifically, the Trustee fails to identify any specific identifiable thing that was subject to

conversion. This failure is obvious because the Trustee tells us in the complaint that it hasn’t

identified any specific thing that was converted. (“By reason of the foregoing, the Trustee is



                                                  13
21-01164-dsj     Doc 4-1     Filed 07/12/21 Entered 07/12/21 18:18:37            Memorandum of
                                 Law in Support Pg 14 of 14



entitled to the entry of a judgment against the Defendant in an amount as yet undetermined,

equal to any and all sums paid for the benefit of, or received by the Defendant, which amount is,

in no event, less than $215,000.00, plus interest, attorneys’ fees and costs.” Complaint at ¶ 101

(emphasis added)).


                                         IV.     CONCLUSION

       WHEREFORE, for the forgoing reasons, the Defendant respectfully requests that the Court

grant his Motion to Dismiss the Complaint with prejudice, and grant such other and further relief

as deemed just and proper.

Dated: New York, New York
       July 12, 2021                                  KASEN & KASEN, P.C.

                                               By:    /s/ Michael J. Kasen
                                                      Michael J. Kasen, Esq.
                                                      Attorneys for Defendant Joshua Niamehr
                                                      115 Broadway, 5th Floor
                                                      New York, New York 10006
                                                      (646) 397-6226




                                                 14
